Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 1 of 35   PageID 686



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION


 EUGENA J. STANSBURY,            )
                                 )
      Plaintiff,                 )
                                 )
 v.                              )              No. 2:18-02746
                                 )
                                 )
 DR. LEE FAULKNER and PHYSICIANS )
 OF HEARTS, P.L.L.C.,            )
                                 )
      Defendants.                )


                                    ORDER


       This is a failure-to-pay-overtime case brought under the Fair

 Labor Standards Act, 29 U.S.C. §§ 201, et seq. (the “FLSA”).

 Before the Court are two motions.          The first is Plaintiff Eugena

 Stansbury’s October 16, 2019 Motion for Partial Summary Judgment.

 (ECF No. 45.)     Defendants Lee Faulkner and Physicians of Hearts,

 P.L.L.C. (“PoH”) (collectively, the “Defendants”) responded on

 November 6, 2019. (ECF Nos. 51-52.) Stansbury replied on November

 18, 2019.   (ECF No. 55.)    The second motion is Defendants’ October

 21, 2019 Motion for Summary Judgment. (ECF Nos. 49-50.) Stansbury

 responded on November 18, 2019.       (ECF No. 56.)    Defendants did not

 file a reply.
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 2 of 35      PageID 687



       For the following reasons, Stansbury’s Motion for Partial

 Summary     Judgment   is   DENIED   in   part      and   GRANTED     in    part.

 Defendants’ Motion for Summary Judgment is DENIED.

 I.    Background

       PoH is a cardiology medical clinic in Memphis, Tennessee.

 (ECF No. 51-1 ¶ 1.)      Faulkner is the sole member and owner of PoH.

 (Id.)     For each of the calendar years 2016, 2017, and 2018, PoH

 had a gross volume of sales made or business done of not less than

 $500,000.      (ECF No. 46 ¶ 1.)

       In August 2016, Faulkner hired Stansbury to work in his home

 to assist his ailing mother (“Mrs. Faulkner”).                (ECF No. 56-1

 ¶¶ 19, 48.) 1     Stansbury was scheduled to work from 8:00 a.m. to

 4:30 p.m., Monday through Friday, and was paid $15 per hour.                (Id.

 ¶¶ 24, 29, 58.)        The parties dispute Stansbury’s exact role and

 the duties she performed while working in Faulkner’s home, but

 agree   that    Stansbury   was   instructed   to    be   attentive    to   Mrs.

 Faulkner; assist her with bathing; make sure that she was steady




 1
   Local Rule 56.1(d) provides that “failure to respond to . . . a non-
 moving party’s statement of additional facts, . . . indicate[s] that the
 asserted facts are not disputed for purposes of summary judgment.” L.R.
 56.1(d). Stansbury stated additional undisputed facts in her Response
 to Defendants’ Motion for Summary Judgment. (See ECF No. 56-1 ¶¶ 48-
 67.)    Defendants did not file a reply or respond to Stansbury’s
 additional undisputed facts.     To the extent relevant, Stansbury’s
 statement of additional facts is not disputed for purposes of this
 summary judgment motion. See L.R. 56.1(d); Moore v. City of Memphis,
 175 F. Supp. 3d 915, 917 & n.8 (W.D. Tenn. 2016), aff’d, 853 F.3d 866
 (6th Cir. 2017).
                                       2
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 3 of 35            PageID 688



 while      using   her   walker;       monitor   her     eating;    perform     light

 housework; sweep; mop; clean the bathrooms; clean any accidents;

 do laundry; and wash dishes.            (See id. ¶¶ 22, 47.)

       In    September    2016,    in    addition   to     working    four    days   at

 Faulkner’s home, Stansbury started working one day a week in PoH’s

 medical office doing office work.                (See ECF No. 56-2 at 10:19-

 12:15.)      While working in the medical office, Stansbury brought

 patients back and got lists of their medications.                    (ECF No. 55-1

 ¶ 6.)      Sometime near the end of September 2016 or beginning of

 October 2016, Stansbury stopped working in PoH’s medical office

 and continued to work five days a week at Faulkner’s home.                       (ECF

 No. 56-1 ¶ 28.)      Sometime in October or November 2016, Stansbury’s

 pay was increased to $20 per hour.               (See ECF No. 45-4 at 126:12-

 127:15; ECF No. 56-1 ¶ 56.)

       When    Faulkner    hired    Stansbury       in    August     2016,    Faulkner

 provided her with a PoH employee handbook and instructed her to

 read it.      (ECF No. 45-4 at 27:22-28:2; ECF No. 56-1 ¶¶ 21, 60.)

 That handbook included a rule that Faulkner must approve all

 overtime before it was performed.            (See ECF No. 45-3 at 59:10-14;

 ECF No. 56-1 ¶¶ 42, 57, 60; ECF No. 56-4 at 26.)

       On May 14, 2018, Faulkner and PoH terminated Stansbury.                    (See

 ECF No. 45-3 at 22-25; ECF No. 56-1 ¶¶ 63-64.)                      On October 26,

 2018, Stansbury filed her complaint against Faulkner alleging

 unpaid overtime wages under the FLSA.                   (ECF No. 1.)        Stansbury
                                3
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 4 of 35   PageID 689



 alleges that she worked from October 11, 2016, to November 2017 at

 an average of fifty-five hours per week without receiving overtime

 compensation.    (ECF No. 1 ¶ 9; see also ECF No. 28 ¶ 12.)          On July

 8, 2019, after the Court granted leave to amend, (ECF No. 27),

 Stansbury filed an amended complaint that added PoH as a defendant.

 (ECF No. 28.)     Defendants filed an amended answer to Stansbury’s

 amended complaint. (ECF No. 40.)         On October 21, 2019, Stansbury

 moved for partial summary judgment.        (ECF No. 45.)    On October 21,

 2019, Defendants filed a Motion for Summary Judgment.               (ECF No.

 49.)

 II.    Jurisdiction

        The Court has jurisdiction over Stansbury’s claim.           Under 28

 U.S.C.   §   1331,    United   States   district   courts   have    original

 jurisdiction “of all civil actions arising under the Constitution,

 laws, or treaties of the United States.”             Stansbury’s amended

 complaint alleges that Defendants failed to pay her overtime

 compensation under the FLSA.       (ECF No. 28 ¶ 1).    Stansbury’s claim

 arises under the laws of the United States.

 III. Standard of Review

        Under Federal Rule of Civil Procedure 56, a court must grant

 a party’s motion for summary judgment “if the movant shows that

 there is no genuine dispute as to any material fact and the movant

 is entitled to judgment as a matter of law.”             Fed. R. Civ. P.

 56(a). The moving party must show that the nonmoving party, having
                                 4
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 5 of 35      PageID 690



 had   sufficient      opportunity   for    discovery,     lacks   evidence    to

 support an essential element of her case.               See Fed. R. Civ. P.

 56(c)(1); Peeples v. City of Detroit, 891 F.3d 622, 630 (6th Cir.

 2018).

       When confronted with a properly supported motion for summary

 judgment, the nonmoving party must set forth specific facts showing

 that there is a genuine dispute for trial.              See Fed. R. Civ. P.

 56(c).    “A ‘genuine’ dispute exists when the plaintiff presents

 ‘significant probative evidence’ ‘on which a reasonable jury could

 return a verdict for her.’”         EEOC v. Ford Motor Co., 782 F.3d 753,

 760   (6th   Cir.     2015) (en   banc)    (quoting Chappell      v.   City   of

 Cleveland, 585 F.3d 901, 913 (6th Cir. 2009)). The nonmoving party

 must do more than simply “show that there is some metaphysical

 doubt as to the material facts.”          Lossia v. Flagstar Bancorp, Inc.,

 895 F.3d 423, 428 (6th Cir. 2018) (quoting Matsushita Elec. Indus.

 Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

       Although summary judgment must be used carefully, it “is an

 integral part of the Federal Rules as a whole, which are designed

 to secure the just, speedy, and inexpensive determination of every

 action[,] rather than a disfavored procedural shortcut.”                   FDIC

 v. Jeff      Miller    Stables,     573     F.3d   289,     294    (6th    Cir.

 2009) (quotation marks and citations omitted).

       Although the parties in this case have filed cross-motions

 for summary judgment, the legal standard remains the same, and
                                5
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 6 of 35    PageID 691



 each    motion    will   be   considered   separately.       See     Lee   v.

 Loandepot.com, LLC, No. 14-cv-01084-EFM, 2016 WL 4382786, at *3

 (D. Kan. Aug. 17, 2016) (citations omitted).           To the extent the

 cross-motions overlap, the Court addresses the legal arguments

 together.    Id. (citation omitted).

 IV.    Analysis

        The relevant FLSA overtime provision states:

        (a) Employees engaged in interstate commerce; additional
        applicability to employees pursuant to subsequent
        amendatory provisions

             (1) Except as otherwise provided in this section, no
             employer shall employ any of his employees who in any
             workweek is engaged in commerce or in the production of
             goods for commerce, or is employed in an enterprise
             engaged in commerce or in the production of goods for
             commerce, for a workweek longer than forty hours unless
             such employee receives compensation for his employment
             in excess of the hours above specified at a rate not
             less than one and one-half times the regular rate at
             which he is employed.


 29 U.S.C. § 207(a).      This provision dictates that employees are not

 required to work more than forty hours per seven-day week without

 overtime compensation at a rate not less than one and one-half

 times their regular pay.      Elwell v. Univ. Hosps. Home Care Servs.,

 276 F.3d 832, 837 (6th Cir. 2002) (citing 29 U.S.C. § 207(a)(1)).

 Employers who fail to comply with this requirement may be liable

 to their affected employees in the amount of their unpaid overtime

 compensation and an equal amount of liquidated damages.             Whaley v.

 Henry Ford Health Sys., 172 F. Supp. 3d 994, 1001 (E.D. Mich. 2016)
                                      6
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 7 of 35   PageID 692



 (internal quotation marks omitted) (citing Moran v. Al Basit LLC,

 788 F.3d 201, 204 (6th Cir. 2015)).

       To establish an FLSA overtime claim, a plaintiff must show

 that the employer or its employees are engaged in interstate

 commerce.    See Bey v. WalkerHealthCareIT, LLC, No. 2:16-cv-1167,

 2018 WL 2018104, at *3 (S.D. Ohio May 1, 2018); 29 U.S.C. §

 207(a)(1) (“[N]o employer shall employ any of his employees who in

 any workweek is engaged in commerce or in the production of goods

 for commerce, or is employed in an enterprise engaged in commerce

 or in the production of goods for commerce, . . . .”) (emphasis

 added).   Because the FLSA governs only employers, a plaintiff must

 also establish an employer-employee relationship.         See Whaley, 172

 F. Supp. 3d at 1001; 29 U.S.C. § 207(a) (“[N]o employer shall

 employ any of his employees . . . .”) (emphasis added).

       The FLSA creates exemptions that are affirmative defenses to

 an employer’s duty to pay a covered employee overtime.               See 29

 U.S.C. § 213(a)(1)-(19).       An employer has the burden of proving

 that an employee falls under any of these exemptions.          Elwell, 276

 F.3d at 837 (citation omitted); see also Corning Glass Works v.

 Brennan, 417 U.S. 188, 196-97 (1974) (noting the general rule that

 the application of an exemption under the FLSA is an affirmative

 defense on which the employer has the burden of proof).

       To succeed on an unpaid overtime claim under the FLSA, a

 plaintiff must establish: (1) an employer-employee relationship;
                                7
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 8 of 35          PageID 693



 (2) that the employer or its employees are engaged in interstate

 commerce; (3) that the employee worked more than forty hours; and

 (4) that overtime was not paid.            See Whaley, 172 F. Supp. 3d at

 1001 (citations omitted).          Once a plaintiff has established these

 elements, the burden shifts to the employer who may show by a

 preponderance of the evidence that one of the exemptions afforded

 by § 213 of the FLSA applies to the employment in question.

 Kowalski v. Kowalski Heat Treating, Co., 920 F. Supp. 799, 806

 (N.D. Ohio 1996).

       A. Stansbury’s October 16, 2019 Motion for Partial Summary
          Judgment
       In her Motion for Partial Summary Judgment, Stansbury asks

 the   Court   to   conclude   as    a   matter   of   law    that:   (1)    PoH   is

 Stansbury’s employer, (ECF No. 45-1 at 6-9); and (2) PoH is a

 “covered      enterprise”     within       the   meaning       of    29     U.S.C.

 § 203(s)(1)(A).       (Id. at 4-6.)

       1. Employer-Employee Relationship
       Stansbury asks the Court to determine as a matter of law that

 PoH is Stansbury’s employer.            (Id. at 6-9).       The FLSA defines an

 “employee” as “any individual employed by an employer.”                29 U.S.C.

 § 203(e)(1).       An entity “employs” an individual if it “suffer[s]

 or permit[s the individual] to work.”             Id. § 203(g).        Given the

 FLSA’s remedial purpose, see Keller v. Miri Microsystems LLC, 781

 F.3d 799, 806 (6th Cir. 2015), the FLSA defines “‘employer’ more

 broadly than the term would be interpreted in traditional common
                                8
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 9 of 35    PageID 694



 law applications.”      Dole v. Elliott Travel & Tours, Inc., 942 F.2d

 962, 965 (6th Cir. 1991) (quoting McLaughlin v. Seafood, Inc., 867

 F.2d 875, 877 (5th Cir. 1989) (per curiam)).         Whether there is an

 employment relationship is a question of law.              See Eberline v.

 Douglas J. Holdings, Inc., 339 F. Supp. 3d 634, 641 (E.D. Mich.

 2018) (subsequent history omitted) (citing Fegley v. Higgins, 19

 F.3d 1126, 1132 (6th Cir. 1994)); U.S. Dep’t of Labor v. Cole

 Enter., Inc., 62 F.3d 775, 778 (6th Cir. 1995) (citing Elliott

 Travel & Tours, Inc., 942 F.2d at 965).

       In her briefing, Stansbury relies on what has become known in

 this Circuit as the “economic reality” test.         (ECF No. 45-1 at 6-

 9).     Under that test, there is an employer-employee relationship

 if the employee is “as a matter of economic reality . . . dependent

 upon the business to which [she] render[s] service.”            Keller, 781

 F.3d at 807 (quoting Donovan v. Brandel, 736 F.2d 1114, 1116 (6th

 Cir. 1984)).      The “economic reality test” is not the proper test

 here.     It is used primarily to determine whether an employment

 relationship is classified as employer-employee or independent

 contractor.      See, e.g., Acosta v. Off Duty Police Servs., Inc.,

 915 F.3d 1050, 1055 (6th Cir. 2019).            Here, the parties do not

 dispute    how   Stansbury’s     employment   relationship    with    PoH   is

 classified,      but   rather,   during   the   relevant     time,   whether

 Stansbury was employed by PoH at all.


                                       9
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 10 of 35   PageID 695



       Defendants respond to Stansbury’s reliance on the economic

 reality test, arguing that Stansbury never worked in the office of

 PoH (other than a short time outside the relevant period), did not

 work to further the goals of PoH, and was paid through PoH’s

 payment system for administrative purposes only.           (See ECF No. 51

 at 2-5.)     The Court understands Defendants’ argument to be, not

 that Stansbury was employed as an independent contractor for PoH,

 but that Stansbury was not employed by PoH at all (at least in any

 meaningful sense).      The relevant question is whether PoH employed

 Stansbury, see 29 U.S.C. § 203(e)(1),(g), not whether Stansbury

 was, as a matter of economic reality, dependent on PoH, see Keller,

 781 F.3d at 807. 2

       The Court cannot conclude that PoH employed Stansbury during

 the relevant time because PoH did not “suffer or permit [Stansbury]

 to work.”     29 U.S.C. § 203(g).         “The term of art ‘work,’ which

 includes ‘to suffer or permit to work,’ means ‘physical or mental

 exertion (whether burdensome or not) controlled or required by the

 employer and pursued necessarily and primarily for the benefit of

 the employer and his business.’”       Brock v. City of Cincinnati, 236




 2
    The Department of Labor recently promulgated regulations that
 disapprove of using the economic reality test in determining joint
 employer status.   See 29 C.F.R. § 791.2(c) (“Whether the employee is
 economically dependent on the potential joint employer is not relevant
 for determining the potential joint employer’s liability under the Act.
 Accordingly, to determine joint employer status, no factors should be
 used to assess economic dependence.”) (effective March 16, 2020).
                                      10
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 11 of 35   PageID 696



 F.3d 793, 801 (6th Cir. 2001) (internal citation omitted) (citing

 Tennessee Coal, Iron & R.R. Co. v. Muscoda Local No. 123, 321 U.S.

 590, 598 (1944)).       Stansbury’s argument fails because Stansbury’s

 work in Faulkner’s home was not “pursued necessarily and primarily

 for the benefit” of PoH.          See Brock, 236 F.3d at 801.        PoH is a

 cardiology    medical    clinic    that    provides   medical   services    to

 Memphis residents.      (ECF No. 51-1 ¶ 1.)     During the time for which

 Stansbury seeks compensation, Stansbury did not work in PoH’s

 office, but worked solely in Faulkner’s home.           (ECF No. 51-1 ¶ 6;

 ECF No. 55-1 ¶ 9.)      Housekeeping and homecare of a business owner’s

 mother, although perhaps tangentially related to the business, are

 not work pursued necessarily and primarily for the benefit of a

 cardiology medical clinic.          Stansbury’s arguments that Faulker

 testified that PoH was Stansbury’s employer, that PoH issued tax

 forms to Stansbury, that Stansbury was paid through the same

 payroll systems that PoH uses, and that PoH was included as an

 employer in Stansbury’s termination notice, (ECF No. 45-1 at 7-

 9), are inapposite because the main inquiry is whether Stansbury

 worked necessarily and primarily for the benefit of PoH.                   See

 Brock, 236 F.3d at 801.       She did not.

       The Court cannot conclude as a matter of law that PoH was

 Stansbury’s employer during the relevant time.          Stansbury’s Motion

 for Partial Summary Judgment on this issue is DENIED.


                                       11
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 12 of 35   PageID 697



       2. Covered Enterprise
       Stansbury next asks the Court to determine as a matter of

 law that PoH is a “covered enterprise” within the meaning of 29

 U.S.C. § 203(s)(1)(A). 3     (ECF No. 45-1 at 4-6.)      That provision

 states:

       (s)(1) “Enterprise engaged in commerce or in the production
       of goods for commerce” means an enterprise that --
             (A)(i) has employees engaged in commerce or in the
             production of goods for commerce, or that has employees
             handling, selling, or otherwise working on goods or
             materials that have been moved in or produced for
             commerce by any person; and
             (ii) is an enterprise whose annual gross volume of sales
             made or business done is not less than $500,000
             (exclusive of excise taxes at the retail level that are
             separately stated).

 29 U.S.C. § 203(s)(1)(A).        It is undisputed that “Physicians of

 Hearts has employees engaged in commerce . . . .”            (ECF No. 51-1

 ¶ 2.)     The parties have stipulated that PoH satisfies the second

 prong (§ 203(s)(1)(A)(ii)). (See ECF No. 46.) The Court concludes

 as a matter of law that PoH is a covered enterprise. 4         Stansbury’s

 Motion for Partial Summary Judgment on this issue is GRANTED.



 3
   Defendants in their Motion for Summary Judgment ask the Court to
 determine as a matter of law that PoH is not a “covered enterprise.”
 (See ECF No. 49-2 at 6-7.)     Because both parties ask the Court to
 determine this question, the Court decides it regardless of its
 conclusion about the employment relationship between Stansbury and PoH.
 See supra, at 8-11.
 4
   Defendants argue that the “handling clause” of § 203(s)(1)(A)(i) does
 not apply to them. (See ECF No. 51 at 5-9; No. 49-2 at 6-7.) That is
 not germane because, to be covered under the statute, an enterprise need
 only fall under one of the clauses of § 203(s)(1)(A)(i). Given this
 Circuit’s recent, broad interpretation of enterprise coverage in
                                      12
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 13 of 35   PageID 698



           B. Defendants’ October 21, 2019 Motion for Summary Judgment
            In their Motion for Summary Judgment, Defendants ask the

 Court to determine as a matter of law that: (1) Defendants are

 entitled to the FLSA’s “companionship exception”; (2) PoH is not

 a “covered enterprise”; (3) Stansbury cannot prove that she worked

 more than forty hours a week; (4) Defendants have not violated the

 FLSA’s recordkeeping requirements; (5) Stansbury is not entitled

 to liquidated damages; and (6) Stansbury’s recovery amounts are

 limited by the relevant statute of limitation.            (ECF No. 49-2 at

 3-12.)

           1. Companionship Exemption
           Once a plaintiff has established the elements of a failure-

     to-pay-overtime claim, an employer may show by a preponderance of

     the evidence that one of the exemptions afforded by § 213 of the

     FLSA applies to the employment in question.        See Kowalski, 920 F.

     Supp. at 806; 29 U.S.C. 213(a)(1)-(19).         These exemptions are to

     be given a “fair reading.”    Encino Motorcars, LLC v. Navarro, 138

     S. Ct. 1134, 1142 (2018). 5    One of these exemptions is known as

     the    “companionship   exemption,”     which   exempts   “any   employee


 Secretary of Labor v. Timberline South, LLC, it is likely that Stansbury
 would be entitled to enterprise coverage under the “handling clause” as
 well. See 925 F.3d 838, 848 (6th Cir. 2019) (holding that an employer
 was a covered enterprise under 29 U.S.C. § 203(s)(1)(A)’s “handling
 clause” because its employees used equipment manufactured outside the
 state).
 5
   Previously, FLSA exemptions were to be “narrowly construed against the
 employer[] . . . .”     Encino Motorcars, LLC, 138 S. Ct. at 1148 n.7
 (Ginsburg, J., dissenting).
                                        13
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 14 of 35     PageID 699



  employed     in   domestic    service     employment   [who]     provide[s]

  companionship services for individuals who (because of age or

  infirmity) are unable to care for themselves (as such terms are

  defined and delimited by regulations of the Secretary).”                   29

  U.S.C. § 213(a)(15).         Defendants ask the Court to decide as a

  matter of law that they are entitled to this exemption as a

  defense.    (See ECF No. 49-2 at 3-6.)

       The   relevant    regulations      interpreting   the     FLSA    define

 “companionship” as used in § 213(a)(15) as:

       (a)   [T]he provision of fellowship and protection for an
             elderly person or person with an illness, injury, or
             disability who requires assistance in caring for himself
             or herself. The provision of fellowship means to engage
             the person in social, physical, and mental activities,
             such as conversation, reading, games, crafts, or
             accompanying the person on walks, on errands, to
             appointments, or to social events.     The provision of
             protection means to be present with the person in his or
             her home or to accompany the person when outside of the
             home to monitor the person’s safety and well-being.

       (b)   The term companionship services also includes the
             provision of care if the care is provided attendant to
             and in conjunction with the provision of fellowship and
             protection and if it does not exceed 20 percent of the
             total hours worked per person and per workweek.      The
             provision of care means to assist the person with
             activities of daily living (such as dressing, grooming,
             feeding, bathing, toileting, and transferring) and
             instrumental activities of daily living, which are tasks
             that enable a person to live independently at home (such
             as meal preparation, driving, light housework, managing
             finances, assistance with the physical taking of
             medications, and arranging medical care).


                                       14
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 15 of 35   PageID 700



 29 C.F.R. § 552.6(a) & (b).            Part of 29 C.F.R. § 552.6 was

 previously known as the “general household exception.”           See Foster

 v. Americare Healthcare Servs., Inc., 150 F. Supp. 3d 868, 877

 (S.D. Ohio 2015); 29 C.F.R. § 552.6 (2014).            Twenty-nine C.F.R.

 § 552.6 was substantially amended in 2015 to expand the types of

 tasks that fell outside the companionship exemption if performed

 more than 20% of the time.          See Application of the Fair Labor

 Standards Act to Domestic Service, 78 FR 60454-01, 60455, 60463-

 68 (October 1, 2013).       What was previously known as the “general

 household exception” is perhaps now more aptly termed the “care

 exception.”     Compare 29 C.F.R. § 552.6 (2014), with 29 C.F.R.

 § 552.6(b) (2015).

       In this Circuit, the care exception works as an exception to

 the companionship exemption.        See Cummings v. Bost, Inc., 218 F.

 Supp. 3d 978, 984 (W.D. Ark. 2016) (citing Toth v. Green River

 Reg’l Mental Health/Mental Retardation Bd., Inc., 753 F. Supp.

 216, 217 (W.D. Ky. 1989), aff’d sub nom. Hengesback v. Green River

 Reg’l Mental Health/Mental Retardation Bd., Inc., 985 F.2d 560

 (6th Cir. 1993)). 6    Under this framework, an employer first bears

 the burden of proving that it is entitled to the companionship

 exemption of 29 U.S.C. § 213(a)(15).           If satisfied, the burden



 6
   These cases applied this burden-shifting framework under the pre-2015
 version of 29 C.F.R. § 552.6. Nothing in the Amendment suggests that
 the burden-shifting framework has changed.
                                      15
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 16 of 35               PageID 701



 shifts to the employee to prove that she is entitled to the care

 exception (i.e., submit proof that she performed care-related work

 more than 20% of the time).              See 29 C.F.R. § 552.6(b).

        Stansbury is entitled to coverage under the FLSA.                        Under the

 FLSA, the role of “domestic worker” is an enumerated role entitled

 to individual coverage. See 29 U.S.C. § 207(l) (“No employer shall

 employ any employee in domestic service in one or more households

 for    a    workweek    longer    than    forty    hours    unless       such    employee

 receives      compensation       for   such     employment       in    accordance     with

 subsection      (a).”)     (emphasis      added);    id.     §    202(a)     (“Congress

 further finds that the employment of persons in domestic service

 in    households       affects    commerce.”).        The    relevant        regulation

 interpreting        the   FLSA     explicitly       includes          “companions”    and

 “caretakers” in its definition of “domestic service employment.”

 See 29 C.F.R. § 552.3 (defining “domestic service employment” as

 “services of a household nature performed by an employee in or

 about a private home (permanent or temporary).                        The term includes

 services performed by employees such as companions, babysitters,

 cooks, waiters, butlers, valets, maids, housekeepers, nannies,

 nurses, janitors, laundresses, caretakers, handymen, gardeners,

 home       health   aides,   personal       care    aides,       and     chauffeurs    of

 automobiles for family use.              This listing is illustrative and not

 exhaustive.”) (emphases added).


                                            16
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 17 of 35            PageID 702



        There is a dispute in the record about the exact title,

 duties, and role of Stansbury’s job. Defendants classify Stansbury

 as a “companion.”         (ECF No. 49-2 at 3.)           Stansbury classifies

 herself as a “domestic worker.”            (ECF No. 45-4 at 10:6-10; ECF No.

 56 at 2; ECF No. 56-1 ¶¶ 50-53.)              Even classifying Stansbury as

 Defendants       do   (i.e.,   “companion”),      her   role    falls    under    the

 regulation’s definition of “domestic service employment.”                      See 29

 C.F.R. § 552.3. Stansbury is entitled to individual coverage under

 the FLSA.      See 29 U.S.C. § 207(l); Bey, 2018 WL 2018104, at *3.

        Defendants      have    offered     evidence     that     supports       their

 entitlement to the companionship exemption.                Both parties agree

 that    some     of   Stansbury’s    duties      fall   under    the     regulatory

 definitions of “fellowship and protection.”              (See ECF No. 56 at 5-

 6; No. 56-1 ¶¶ 22, 47.)             Stansbury’s own testimony supports a

 finding that her role was, at least in part, a companion.                        (See

 ECF No. 56-2 at 43:5-44:10.)         Defendants submit a list of job tasks

 that Stansbury wrote and that directly overlap with the tasks

 listed in the regulatory definition of companionship.                         Compare

 (ECF No. 51-4 at 2), with 29 C.F.R. § 552.6(a) & (b).                      Although

 Faulkner    never     confirmed     that   Stansbury    performed       the    duties

 detailed    in    these   lists,    (see   ECF    No.   56-1    ¶ 43),    Stansbury

 testified that she performed them (see ECF No. 56-1 ¶ 40; No. 56-

 2 at 263:3-24).        Defendants have met their burden.           See Salyer v.

 Ohio Bureau of Workers’ Comp., 83 F.3d 784, 787-89 (6th Cir. 1996)
                                 17
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 18 of 35        PageID 703



 (holding     that    the    companionship     exemption      applied    when     the

 services    the     employee   performed     “f[e]ll    squarely     within”     the

 regulatory    definitions      of   that    term).     The   burden     shifts    to

 Stansbury    to     prove   that    there   is    a   dispute   of     fact    about

 entitlement to the companionship exemption. See Toth, 753 F. Supp.

 at 217.

       Stansbury argues that, although some of her duties fell under

 the regulatory definitions of fellowship and protection, she is

 entitled to the care exception because more than 20% of her time

 was spent “performing housework for the benefit of the household[ 7]

 and assisting with activities of daily living and instrumental

 activities of daily living.”           (See ECF No. 56 at 6.)           Stansbury

 testified that she performed a variety of care-related tasks. (See

 ECF No. 56-2 43:5-46:21; 95:6-97:24; 263:3-263:24; see also ECF

 No. 51-4 at 2; ECF No. 56-1 ¶ 40.)               The exact time spent on each

 of those tasks is unclear from the record.                   (See ECF No. 56-1

 ¶ 47.)    Her testimony suggests that she could have spent more than

 20% of her time each week performing them.               (See ECF No. 56-2 at

 95:20-97:13; 101:15-104:3.)

       To preclude summary judgment, it is enough for Stansbury to

 list and testify that she performed care-related tasks and allege



 7
   “The term companionship services does not include domestic services
 performed primarily for the benefit of other members of the household.”
 29 C.F.R. § 552.6(c).
                                        18
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 19 of 35     PageID 704



 that she met the 20% threshold for the care exception.               See, e.g.,

 Anglin v. Maxim Healthcare Servs., Inc., No. 6:08-cv-689-ORL-

 22DAB, 2009 WL 2473685, at *4 (M.D. Fla. Aug. 11, 2009) (precluding

 summary judgment when plaintiff listed the household-related tasks

 she performed and stated in deposition that she “regularly spent”

 more than 20% of her time performing general household work);

 Fernandez v. Elder Care Option, Inc., No. 03-cv-21998, 2005 WL

 8165440, at *21 (S.D. Fla. Aug. 1, 2005) (finding summary judgment

 improper when plaintiff stated in an affidavit that he performed

 household duties and it was not possible to determine from the

 record whether more than 20% of his time was spent performing those

 duties); Terwilliger v. Home of Hope, Inc., 21 F. Supp. 2d 1294,

 1301-02    (N.D.   Okla.   1998)     (precluding    summary    judgment   when

 plaintiffs    claimed   they   met    the   20%    threshold   and   submitted

 affidavits stating they “performed general household work such as

 cleaning and grocery shopping at least twenty percent of the hours

 they worked each week”).

       Defendants do not appear to dispute that Stansbury performed

 tasks that would fall under 29 C.F.R. § 552.6(b)’s definition of

 care, (see ECF No. 45-3 at 30:13-31:8), but argue that Stansbury

 was never told to perform those tasks and that they were not part

 of her job duties. 8       (See ECF No. 49-2 at 3-6; see also ECF No.


 8
   Defendants cite no cases to support this defense. Faulkner testified
 that he knew Stansbury performed care-related tasks. (See ECF No. 45-3
                                        19
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 20 of 35   PageID 705



 51-4 at 1.)     There is a material dispute about what Stansbury’s

 role and duties were.

       On the current record, a reasonable factfinder could find

 that Stansbury spent more than 20% of her time on care-related

 tasks.    Stansbury has proven that there is a dispute of fact about

 her entitlement to the care exception.          Summary judgment on this

 issue is inappropriate.        See Bonnette v. Cal. Health & Welfare

 Agency, 414 F. Supp. 212, 214 (N.D. Cal. 1976) (“At this stage of

 the proceedings the amount of time plaintiffs devote to general

 household work remains a triable issue of fact; hence summary

 judgment is inappropriate.”).

       Defendants’ Motion for Summary Judgment on this issue is

 DENIED.

       2. Covered Enterprise
       Defendants ask the Court to determine as a matter of law that

 PoH is not a “covered enterprise” within the meaning of 29 U.S.C.

 § 203(s)(1)(A). (See ECF No. 49-2 at 6-7.) The Court has concluded

 that PoH is a covered enterprise.         See supra, at 12.    Defendants’

 Motion for Summary Judgment on this issue is DENIED.




 at 30:13-31:8.) “[I]t is the responsibility of management to see that
 work   is   not   performed   if   it   does   not  want   it  to   be
 performed. . . . [M]anagement ‘cannot sit back and accept the benefits
 without compensating for them.’”    Cole Enterprises, Inc., 62 F.3d at
 779–80 (citing 29 C.F.R. § 785.13).
                                      20
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 21 of 35      PageID 706



         3. Worked More Than Forty Hours
       To succeed on a failure-to-pay-overtime claim, a plaintiff

 must establish that she worked more than forty hours a week.                   See

 Whaley, 172 F. Supp. 3d at 1001.               Defendants ask this Court to

 find as a matter of law that Stansbury cannot prove that she worked

 more than 40 hours a week.          (See ECF No. 49-2 at 7-8.)

       “[An] FLSA plaintiff must prove by a preponderance of evidence

 that he or she performed work for which he or she was not properly

 compensated.”      O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567,

 602 (6th Cir. 2009) (internal alterations, quotation marks, and

 citation     omitted).       “The     most    common   method     of   proof     of

 undercompensation is discovery and analysis of the employer’s

 records.”     Keller, 781 F.3d at 816 (citing O’Brien, 575 F.3d at

 602).       When   an    employer     has    not   introduced     records      that

 definitively establish the hours that an employee worked, an

 employee’s testimony to the number of hours she worked is enough

 to create a genuine issue of material fact to preclude summary

 judgment.     See Keller, 781 F.3d at 816.

       Faulkner     has    submitted     no     evidence    that    definitively

 establishes      the    number   of   hours    Stansbury    actually     worked.

 Faulkner testified that he reported Stansbury worked forty hours

 a week, every week, regardless of the number of hours she actually

 worked.     (ECF No. 56-1 ¶ 26.)             Stansbury testified that, from

 October 2016 to November 2017, she worked from 8:00 a.m. to 7:00
                                         21
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 22 of 35   PageID 707



 or 7:30 p.m., Monday through Friday.        (ECF No. 56-1 ¶¶ 30, 59; No.

 56-2 at 124:16-20, 125:21-126:14.)          She also submits timesheets

 showing that, for certain periods during the relevant time, she

 worked more than forty hours a week.         (See ECF No. 56-3 at 1-4.)

 That is sufficient to preclude summary judgment.            See Keller, 781

 F.3d at 816; Ramirez v. Rifkin, 568 F. Supp. 2d 262, 273 (E.D.N.Y.

 2008) (denying summary judgment when employer did not keep adequate

 records and plaintiff testified that she worked more than forty

 hours a week); see also Mumbower v. Callicott, 526 F.2d 1183, 1186

 (8th Cir. 1975) (stating that the district court properly relied

 on the employee’s recollection of the number of hours she worked

 when her employer failed to keep adequate records as required by

 the FLSA).

       Defendants’ Motion for Summary Judgment on this issue is

 DENIED.

       4. Recordkeeping Requirements
       Defendants ask the Court to determine as a matter of law that

 that they did not violate the FLSA’s recordkeeping requirements.

 (See ECF No. 49-2 at 8.)       The FLSA mandates that employers “make,

 keep, and preserve” records of employees’ “wages, hours, and other

 conditions and practices of employment . . . .”                29 U.S.C. §

 211(c); see also 29 C.F.R. § 516.1.         Although it is unlawful for

 an   employer    to    fail   to   comply    with   these    recordkeeping

 requirements,     see 29 U.S.C. § 215(a)(5), the FLSA does not create
                                      22
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 23 of 35   PageID 708



 a private cause of action for an employee against an employer for

 violation of recordkeeping provisions.          See Elwell, 276 F.3d at

 843.    Failure to meet the recordkeeping requirements, however,

 does affect evidentiary burdens in unpaid-overtime-wages cases

 under the FLSA.     See Anderson v. Mt. Clemens Pottery Co., 328 U.S.

 680, 687–88 (1946), superseded by statute on other grounds, 29

 U.S.C. § 254(a).

        Normally, “[a]n FLSA plaintiff must prove by a preponderance

 of the evidence that he or she performed work for which he or she

 was not properly compensated.”       White v. Baptist Mem’l Health Care

 Corp., 699 F.3d 869, 873 (6th Cir. 2012) (citing Myers v. Copper

 Cellar Corp., 192 F.3d 546, 551 (6th Cir. 1999)).           However, if an

 employer does not keep adequate records in compliance with the

 FLSA, then an employee can carry the employee’s burden “if he

 proves that he has in fact performed work for which he was

 improperly compensated and if he produces sufficient evidence to

 show the amount and extent of that work as a matter of just and

 reasonable inference.      The burden then shifts to the employer to

 come forward with evidence of the precise amount of work performed

 or with evidence to negative the reasonableness of the inference

 to be drawn from the employee’s evidence.”            Mt. Clemens Pottery

 Co., 328 U.S. at 687–88; see also Keller, 781 F.3d at 816 n.10.

        Defendants argue that they did not keep records improperly in

 violation of the FLSA because they satisfy 29 C.F.R. § 552.110(c)
                                 23
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 24 of 35            PageID 709



 -- which    expands      on    the    FLSA’s   recordkeeping      requirements        –-

 because Stansbury, as a domestic service employee, worked a fixed

 schedule,    and   under       § 552.110(c),      employers      can   rely    on   the

 employee’s fixed schedule as proof of hours actually worked.                        (See

 ECF No. 49-2 at 8.)             Defendants read      § 552.110(c) generously.

 Twenty-nine C.F.R. § 552.110(c) provides:

       [W]here a domestic service employee works on a fixed schedule,
       the employer may use a schedule of daily and weekly hours
       that the employee normally works and either the employer or
       the employee may:

             (1)    Indicate by check marks, statement or other method
                    that such hours were actually worked; and

             (2)    When more or less than the scheduled hours are
                    worked, show the exact number of hours worked.


 29 C.F.R. § 552.110(c).               Defendants argue that their method of

 recordkeeping satisfies § 552.110(c) because Stansbury had set

 hours and Defendants periodically provided her with paystubs or

 printouts that included the number of hours she worked.                       (ECF No.

 56-1 ¶ 26.)

         Reading    the        words    “statement    or    other       method”        in

 § 552.110(c)(1) favorably to Defendants, one could conclude that

 Faulkner’s provision of paystubs or printouts of the number of

 hours     Stansbury      worked       satisfies   this    part    of    the    FLSA’s

 recordkeeping requirements.              However, Defendants’ argument fails

 because: (1) the statements were not accurate reflections of the

 number of hours Stansbury “actually worked”; and (2) neither
                              24
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 25 of 35    PageID 710



 Faulkner nor Stansbury “show[ed] the exact number of hours worked”

 when Stansbury worked “more or less than” her scheduled hours.

 See 29 C.F.R. § 552.110(c)(1) & (2).         Faulkner testified that he

 paid Stansbury for forty hours a week no matter how many hours she

 actually worked.     (See ECF No. 45-3 at 80:8-81:16; No. 56-1 ¶ 26;

 No. 56-5 at 22:6-24:18.)       He testified that he paid her for forty

 hours a week even when he knew she worked less.          (See ECF No. 51-

 3 at 92:2-93:8.)       On this record, a reasonable jury could find

 that Defendants violated the FLSA’s recordkeeping requirements.

 The Court cannot find as a matter of law that Defendants did not

 violate the FLSA’s recordkeeping requirements.         Defendants’ Motion

 for Summary Judgment on this issue is DENIED.

       5. Liquidated Damages
       Defendants ask the Court to conclude as a matter of law that,

 if a violation of the FLSA is proven, Stansbury is not entitled to

 liquidated damages.      (ECF No. 49-2 at 9.)      Section 216(b) of the

 FLSA provides that an employer who violates § 207 is liable for

 liquidated damages equal to the amount of unpaid wages.                See 29

 U.S.C. § 216(b).      Those liquidated damages are compensatory, not

 punitive.    Martin v. Ind. Mich. Power Co., 381 F.3d 574, 584 (6th

 Cir. 2004).    A court may exercise its discretion to limit or deny

 liquidated damages, but only if an employer demonstrates both good

 faith and reasonable grounds for failing to pay wages.               See Sec’y

 of Labor v. Timberline South, LLC, 925 F.3d 838, 856 (6th Cir.
                                      25
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 26 of 35        PageID 711



 2019); see also 29 U.S.C. § 260.              “This burden on the employer is

 substantial.”       Elwell, 276 F.3d at 840.             If an employer fails to

 carry it, the court may not limit or deny liquidated damages.                     Ind.

 Mich. Power Co., 381 F.3d at 584 (emphasis added) (citations

 omitted).

        [To satisfy its burden of acting in good faith,] an employer
        must show that it took affirmative steps to ascertain the
        [FLSA’s]   requirements,   but   nonetheless   violated   its
        provisions. Establishing that the employer did not willfully
        misclassify an employee is insufficient to show good faith.
        Rather, the employer has an affirmative duty to ascertain and
        meet the FLSA’s requirements, and an employer who negligently
        misclassifies an employee as exempt is not acting in good
        faith.

 Timberline,     925      F.3d    at     856    (citations,     quotations,         and

 alterations omitted); see Ind. Mich. Power Co., 381 F.3d at 584

 (“To prove that it acted in good faith, an employer ‘must show

 that    [it]   took      affirmative        steps   to    ascertain   the        Act’s

 requirements, but nonetheless violated its provisions.’”) (quoting

 Martin v. Cooper Elec. Supply Co., 940 F.2d 896, 908 (3d Cir.

 1991)).

        Defendants     argue     that,    based      on   the   totality     of     the

 circumstances, they acted in good faith and had reasonable grounds

 for failing to pay Stansbury because: (1) Faulkner never acted

 intentionally       to   violate      the     FLSA’s     overtime   requirements;

 (2) Faulkner did not know that Stansbury was performing tasks other

 than fellowship and protection of Mrs. Faulkner more than 20% of

 the time; (3) Faulkner relied on third party vendors to assure
                               26
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 27 of 35   PageID 712



 that Stansbury’s federal taxes and social security taxes were fully

 accounted for; (4) Faulkner paid Stansbury for days when she did

 not work and gave her money on various other occasions to help her

 out; (5) Stansbury never raised the issue of overtime during the

 relevant period and never asked for more money, with one exception

 in October 2016; (6) Faulkner was compensating Stansbury above the

 industry standard; (7) Faulkner went above and beyond to provide

 Stansbury a comfortable standard of living and paid her a very

 good rate and helped her meet her financial needs early on in her

 employment; and (8) Faulkner provided Stansbury with a handbook

 that stated the overtime policy and Stansbury was aware of the

 rule.   (See ECF No. 49-2 at 9-12.)

       The relevant inquiry is whether Faulkner took affirmative

 steps to ascertain the requirements of and compliance with the

 FLSA.   See Timberline, 925 F.3d at 856; Ind. Mich. Power Co., 381

 F.3d at 584.     Faulkner admits that he never sought legal advice

 about whether he was in compliance with the FLSA.            (ECF No. 56-5

 at 51:19-55:9.)     He admits that he never read anything about how

 Stansbury should be paid.       (See id.)    The record is devoid of any

 evidence that Faulkner took affirmative steps to comply with the

 FLSA.    A defendant who fails to take affirmative steps cannot

 demonstrate good faith.      See Timberline, 925 F.3d at 856.        That is

 fatal to Defendants’ position that Stansbury is not entitled to

 liquidated damages.       See, e.g., Acosta, 2019 WL 5197329, at *9
                                    27
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 28 of 35   PageID 713



 (finding for employee on this issue when defendants admitted that

 they did not take any affirmative steps to ensure they were in

 compliance with the FLSA); Lopez-Gomez v. Jim’s Place, LLC, No.

 2:14-cv-02309-JPM, 2015 WL 4209809, at *6 (W.D. Tenn. July 10,

 2015) (same).    Defendants’ arguments that they acted in good faith

 are not supported by appropriate evidence.           See Timberline, 925

 F.3d at 857 (“Defendants’ argument that they compensated their

 employees above the industry average is irrelevant to whether they

 met their burden to establish good faith and reasonable grounds

 for the determination that Timberline’s employees were exempt from

 overtime coverage.”); Chao v. Barbeque Ventures, LLC, 547 F.3d

 938, 942 (8th Cir. 2008) (collecting cases rejecting the argument

 that employers had acted in good faith because “no employees

 complained about overtime pay”); Cooper Elec. Supply Co., 940 F.2d

 at 909 (“A showing that an employer did not intentionally violate

 the Act falls short of satisfying [the] objective component of the

 good faith requirement.”) (internal quotation marks and citation

 omitted); 9 cf. Monroe v. FTS USA, LLC, 763 F. Supp. 2d 979, 991



 9
   Defendants cite Souryavong v. Lackawanna County for the proposition
 that “a plaintiff must put forward at least some evidence of the
 employer’s awareness of a violation of the FLSA mandate.” 872 F.3d 122,
 127 (3d Cir. 2017); (ECF No. 49-2 at 11-12.) Souryavong addressed the
 issue of willfulness when considering extending the FLSA’s statute of
 limitations. See 872 F.3d at 126-27; 29 U.S.C. § 255(a). In its brief
 discussion of liquidated damages, Souryavong says that “[a] lack of
 evidence going to good faith is not the same as evidence in support of
 intentionality.” 872 F.3d at 127.
                                      28
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 29 of 35   PageID 714



 (W.D. Tenn. 2011) (“[T]he existence of written policies setting

 forth proper rules for the payment of overtime does not itself

 immunize an employer from a finding that the employer willfully

 violated the FLSA.”). 10      Defendants’ Motion for Summary Judgment

 on this issue is DENIED.

        6.   Limitation of Liability

        The FLSA has a two-year statute of limitations for actions to

 recover unpaid overtime.      29 U.S.C. § 255(a);     Elwell, 276 F.3d at

 842.    The statute of limitations limits the period for which a

 plaintiff can collect unpaid overtime wages.            See Hall v. Cocke

 Cty., Tenn., 940 F.2d 660, at *3 (6th Cir. 1991) (unpublished table

 opinion).    The FLSA extends the limitations period to three years

 if the defendant’s violation was willful.         29 U.S.C. § 255(a).

        Defendants ask the Court to conclude as a matter of law that

 they did not willfully violate the FLSA.         (ECF No. 49-2 at 9.)      If

 Defendants were found to violate the FLSA, but not willfully

 violate, a two-year statute of limitations would govern.              See 29

 U.S.C. § 255.    Stansbury filed her amended complaint naming PoH on

 July 8, 2019.       (ECF No. 28.)         Defendants argue that, absent



 10
    Defendants’ other arguments about Faulkner’s miscellaneous payments
 to Stansbury and desire to provide her with “financial stability” are
 not germane. Those payments were made in the context of his personal
 relationship with Stansbury, not because he meant to compensate her for
 overtime worked or comply with the requirements of the FLSA. (See ECF
 No. 45-3 at 62:19-25); Walton v. United Consumers Club, Inc., 786 F.2d
 303, 312 (7th Cir. 1986).
                                      29
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 30 of 35       PageID 715



 willfulness,    Stansbury       may   only    recover   damages   for    overtime

 worked between July 8, 2017, and November 2017.                (See ECF No. 49-

 2 at 10).

        Stansbury     responds    that    the    three-year     statute   governs

 because Defendants’ violation was willful.                (See ECF No. 56 at

 10);   29   U.S.C.    §    255(a).      She    also   argues   that   Defendants

 miscalculate the applicable time because her amended complaint

 “relates back” to the original complaint, which was filed on

 October 26, 2018.         (See ECF No. 56 at 10 n.5; No. 1); Fed. R. Civ.

 P. 15(c)(1)(C).

        Stansbury seeks damages from October 11, 2016, to November

 2017. (ECF No. 28 ¶ 12.)          If the date of her original complaint

 controls (October 26, 2018), a two-year statute of limitations

 would allow her to collect damages from October 26, 2016, to

 November 2017.       If the date of her amended complaint controls, a

 two-year statute of limitations would allow her to collect damages

 from July 8, 2017, to November 2017.                  A three-year statute of

 limitations under either date would allow her to collect the full

 damages she seeks.

        An FLSA violation is willful if “the employer either knew or

 showed reckless disregard for the matter of whether its conduct

 was prohibited by the statute.”           McLaughlin v. Richland Shoe Co.,

 486 U.S. 128, 133 (1988) (adopting standard promulgated in Trans

 World Airlines, Inc. v. Thurston, 469 U.S. 111, 128 (1985)).                  An
                                30
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 31 of 35           PageID 716



 employer who acts unreasonably or negligently in violation of the

 FLSA does not act willfully.               See Elwell, 276 F.3d at 842 n.5

 (citing McLaughlin, 486 U.S. at 135); Hall, 940 F.2d 660, at *3.

 The burden of proving an employer’s willfulness falls on the

 employee.      Frye v. Baptist Mem’l Hosp., Inc., No. 07-2708, 2011 WL

 1595458, at *9 (W.D. Tenn. Apr. 27, 2011) (citation omitted),

 aff’d, 495 F. App’x 669 (6th Cir. 2012).

        The willfulness determination is a question of fact.                         A

 district court should only answer the question as a matter of law

 when   there    is    no   legally      sufficient   evidentiary     basis    for   a

 reasonable jury to find for the nonmoving party.                 See Souryavong

 v. Lackawanna Cty., 872 F.3d 122, 126 (3d Cir. 2017) (citations

 and quotation marks omitted); Taha v. Bucks Cty. Penn., 367 F.

 Supp. 3d 320, 333 (E.D. Pa. 2019); see also Figueroa v. District

 of   Columbia,       923   F.   Supp.    2d   159,   167   (D.D.C.   2013)     (“The

 determination        of    willfulness     is   necessarily    fact-specific.”)

 (citing Youngblood v. Vistronix, Inc., 2006 WL 2092636, *5 (D.D.C.

 July 27, 2006)).           Here, a reasonable factfinder could find that

 Faulkner’s failure to inquire into the number of hours Stansbury

 worked and compensating her for forty hours a week regardless was

 a willful violation of the FLSA.              (See ECF No. 56-1 ¶¶ 25-26, 39);

 Elwell, 276 F.3d at 844 (“[A]n employer’s recordkeeping practices

 may nonetheless corroborate an employee’s claims that the employer

 acted willfully in failing to compensate for overtime.”) (citing
                                31
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 32 of 35        PageID 717



 Majchrzak v. Chrysler Credit Corp., 537 F. Supp. 33, 36 (E.D. Mich.

 1981)).     A reasonable factfinder could also find that, because

 Faulkner specifically instructed Stansbury not to work more than

 40 hours a week, did not know Stansbury was working overtime, and

 gave Stansbury a handbook outlining overtime policy, Faulkner’s

 failure to compensate Stansbury for overtime work was not willful.

 (See ECF No. 56-1 ¶¶ 21, 29, 39, 42); Phuong v. Nat’l Acad. of

 Scis., 901 F. Supp. 12, 15 (D.D.C. 1995) (stating that a reasonable

 factfinder could not find that an employer’s conduct was willful

 when the employee was aware of the employer’s overtime policies,

 never submitted timesheets for the overtime hours for which she

 later sought payment, was paid for all hours she did record, and

 was later offered an opportunity to receive payment for the hours

 she failed to record).            Summary judgment on this question is not

 warranted. See, e.g., Lopez-Gomez, 2015 WL 4209809, at *8 (denying

 summary judgment on whether defendants willfully violated the

 FLSA); Figueroa, 923 F. Supp. 2d at 167 (same); Terwilliger, 21 F.

 Supp. 2d at 1304 (same).

       Whether    a   two-    or    three-year    statute    of    limitations    is

 applicable turns on whether Defendants’ conduct was willful.                    See

 29 U.S.C. § 255(a).         That determination is one for trial.          Whether

 an amended complaint “relates back” to a prior complaint is a

 question    of   law.        Under     Federal   Rule      of    Civil   Procedure

 15(c)(1)(C), an amendment to a complaint that “changes the party”
                                 32
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 33 of 35      PageID 718



 will relate back to the date of the original complaint if: (1) the

 claim    asserted    in   the   amendment    arises    out   of   the   conduct,

 transaction, or occurrence set out or attempted to be set out in

 the original complaint; (2) the new party received notice of the

 suit within 90 days of the filing of the original complaint such

 that it will not be prejudiced in defending the merits of the case;

 and (3) the new party knew or should have known within 90 days of

 the filing of the original complaint that, but for a mistake in

 the identity of the proper party, the action would have been

 brought against it.       See Fed. R. Civ. P. 15(c)(1); Krupski v. Costa

 Crociere S.p.A., 560 U.S. 538, 544-45 (2010); Jones v. Yancy, No.

 07-cv-02263, 2016 WL 10590155, at *4 n.4 (W.D. Tenn. Dec. 12,

 2016).

       The    Court   need   not   consider   whether    Stansbury’s      amended

 complaint meets the requirements of Rule 15(c)(1)(C).              The amended

 complaint has a threshold defect: it adds PoH as an additional

 defendant rather than substituting PoH for Faulkner.              (Compare ECF

 No. 1, with ECF No. 28.)          The substitution of a correct defendant

 for a misidentified party will relate back to the date of the

 original pleading if the requirements of Rule 15(c)(1)(C) are met.

 See Reed v. U.S. Bancorp, No. 1:12-cv-344, 2013 WL 1249231, at *5-

 7 (E.D. Tenn. Mar. 26, 2013) (finding that the amended complaint

 related back to date of original complaint where plaintiff sought

 “leave      to   amend    her   complaint    to   completely      remove”   the
                                        33
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 34 of 35           PageID 719



 misidentified defendant “and assert her claims only against” the

 proper party).       “[A]n amendment which adds a new party creates a

 new cause of action and there is no relation back to the original

 filing for purposes of limitations.”                   Asher v. Unarco Material

 Handling, Inc., 596 F.3d 313, 318 (6th Cir. 2010) (quoting In re

 Kent Holland Die Casting & Plating, Inc., 928 F.2d 1448, 1449 (6th

 Cir. 1991)); see also Lester v. Wow Car Co., 675 F. App’x 588,

 592-93 (6th Cir. 2017) (affirming trial court’s conclusion that

 claims against new defendants did not relate back to the date of

 the original pleading “[s]ince the New Defendants were added to

 the complaint and not even plausibly substituted for an original

 named defendant”).

       In   her    motion    for    leave   to   file    her   amended   complaint,

 Stansbury asked the Court to allow her to add PoH as a co-

 defendant.       (ECF No. 26 ¶ 6) (“Plaintiff seeks leave to amend her

 Complaint    to    add     ‘Physicians     of   Hearts,    P.L.L.C.’    as    a   co-

 Defendant.”) (emphasis added).             Stansbury’s addition of PoH was a

 substantive change in her case, not a technical correction of a

 pleading mistake.        See In re Biozoom, Inc. Sec. Litig., 93 F. Supp.

 3d 801, 811-12 (N.D. Ohio 2015) (amended pleading did not “relate

 back” because it “involve[d] adding both new Defendants and new

 Plaintiffs”       rather    than    “the    substitution      of   plaintiffs     or

 defendants”); Hiler v. Extendicare Health Network, Inc., No. 5:11-

 cv-192, 2013 WL 756352, at *4 (E.D. Ky. Feb. 26, 2013) (amended
                               34
Case 2:18-cv-02746-SHM-cgc Document 64 Filed 02/18/20 Page 35 of 35    PageID 720



 pleading did not “relate back” because the defendants it named

 were “newly added parties, resulting not in substitution or a party

 change but rather an enlargement of the defendant roster”); DeBois

 v. Pickoff, No. 3:09-cv-230, 2011 WL 1233665, at *10-11 (S.D. Ohio

 Mar. 28, 2011) (amended pleading did not “relate back” because it

 “add[ed] three new defendants” rather than effecting a “one-for-

 one substitution”).     Stansbury’s amended complaint adding PoH does

 not relate back to the date of her original complaint.

       Because determining whether the FLSA’s statute of limitation

 limits Faulkner’s potential liability turns on a disputed question

 of fact (i.e., whether Faulkner’s conduct was willful), summary

 judgment on this issue is not appropriate.         Defendants’ Motion for

 Summary Judgment on this issue is DENIED.

 V.    Conclusion

       For the foregoing reasons, Stansbury’s Motion for Partial

 Summary    Judgment    is   DENIED    in   part   and   GRANTED      in   part.

 Defendants’ Motion for Summary Judgment is DENIED.



       So ordered this 18th day of February, 2020.




                                       /s/ Samuel H. Mays, Jr.
                                      SAMUEL H. MAYS, JR.
                                      UNITED STATES DISTRICT JUDGE



                                       35
